DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/17/2022.

Claim Status
This office action is in response to the filing of 03/17/2022. Claims 1-6 are currently pending with claims 7-18 withdrawn by the applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a containing frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Buse (US Pub 20160368645) and further in view of Tanbo (US Pub 20070193896).

Regarding Claim 1, Buse discloses a method for producing a package of smoking articles (Fig. 2 is a package of cigarettes), comprising the steps of: 
a) a group (13-Fig. 7) of smoking articles; 
b) arranging a containing frame (46-Fig. 7) around the group of smoking articles, so as to contain the group of smoking articles (Fig. 7), forming a semi-packaged unit (Fig. 7, combination of 13 and 46); 
(34-Fig. 10) of heat-sealable material (paragraph [0076], thermal sealing with the application of heat, is interpreted as a heat-sealable material) having at least a cut (52-Fig. 10); 
d) arranging an adhesive label (54-Fig. 10) on the cut of the sheet, to cover the same; 
e) wrapping the semi-packaged unit with the sheet of heat-sealable material (Fig. 10, 46 and 13 are wrapped with material 34); 
f) welding the sheet of heat-sealable material (82-Fig. 10 and paragraph [0072]), forming a sealed envelope (11-Fig. 10).
However, Buse is silent regarding:
a) wrapping a group (2) of smoking articles with a wrap (3); and 
b) where the containing frame would be arranged around the wrap.
Tanbo teaches:
a) wrapping a group of smoking articles (paragraph [0035]) with a wrap (14-Fig. 2); and 
b) where the containing frame would be arranged around the wrap (Fig. 6, inner pack 12 is inserted into inner box 10, which is interpreted as arranging a containing frame around a wrap).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the method of packaging cigarettes, as disclosed by Buse, to have wrapped the cigarettes with a wrapper as taught by Tanbo, so to provide a cigarette package having excellent (Tanbo, paragraph [0001]).

Regarding Claim 2, Buse and as modified by Tanbo in the parent claim, Buse discloses folding a blank (Fig. 9 and paragraph [0034]) of an outer packaging material around the sealed envelope (Fig. 10, outer pack 12 is folded around inner pack 11), forming a container having an opening for accessing the smoking articles (Fig. 10 and paragraph [0048], lid 16 is hinged to open and close outer pack 12), the opening being arranged at the adhesive label (Fig. 10, lid 16 is arranged at the label 54), and a lid that is hinged to the container (paragraph [0048]), rotatable to open and close the opening of the container (Figs. 1-2, the lid opens and closes the outer pack).

Regarding Claim 4, Buse and as modified by Tanbo in the parent claim, Buse discloses folding a blank (Fig. 9 and paragraph [0034]) of an outer packaging material around the sealed envelope (Fig. 10, outer pack 12 is folded around inner pack 11),, forming a container having an opening (Fig. 10, box 12 has an opening in which inner pack 11 inserted into), the latter being arranged so as to allow the semi-packaged unit, wrapped in the envelope, to exit (Figs. 1 and 2, inner pack 11 can be removed from box 12), at least partially from the container (Figs. 1 and 2, inner pack 11 can be partially removed from box 12), for accessing the smoking articles, by way of a translation or rotation movement (Figs. 1 and 2, flipping the lid up would allow access to the cigarettes).

Regarding Claim 5, Buse and as modified by Tanbo in the parent claim, wherein the step of arranging a containing frame (46-Fig. 7) around the wrap comprises the sub-step of folding a blank made of an inner packaging material around the wrap so as to completely cover the wrap, except for an open area for accessing the smoking articles (Fig. 7, collar 46 encompasses the cigarettes, but not at the top so the cigarettes may be removed).

Regarding Claim 6, Buse and as modified by Tanbo in the parent claim, Buse discloses wherein the step b) comprises the sub-step of overlapping one over the other portions of the containing frame for containing the wrap with the group of smoking articles on the inside thereof (Figs. 5-6 and paragraph [0055], tongue 86 closes the bottom collar 46 by overfolding base 50); the method further comprising the step of binding one to the other said overlapping portions of the containing frame (Figs. 5-6 and paragraph [0055], tongue 86 closes the bottom collar 46 by overfolding base 50, wherein tongue 86 is retained in slot 87), for stabilizing the frame (paragraph [0055]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Buse (US Pub 20160368645) and as modified by Tanbo (US Pub 20070193896) in the parent claim, and in further view of Buse (US Pub 20100230303), which will be referenced as Buse303.

Regarding Claim 3, Buse and as modified by Tanbo in the parent claim, Buse disclose an adhesive label.
However, Buse is silent regarding binding the adhesive label of the envelope to the lid, so that by rotating the lid with respect to the container, the adhesive label is simultaneously moved.
Buse303 teaches binding an adhesive label (24-Fig. 2) of an envelope (11-Fig. 3) to a lid (28-Fig. 1), so that by rotating the lid with respect to a container, the adhesive label is simultaneously moved (Fig. 2, 24 rotates with 28).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the label as disclosed by Buse, to have incorporated the flap being connected to the lid as taught by Buse303, in order to allow the flap to at least partially seal the inner pack, so to maintain moisture and flavor of the tobacco.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        03/24/2022

/CHELSEA E STINSON/Primary Examiner, Art Unit 3731